Title: To John Adams from James Greenleaf, 14 December 1790
From: Greenleaf, James
To: Adams, John



Sir,
Amsterdam Decr. 14. 1790

The partiality of some of my American friends, has induced them to consider me, as not altogether uneligible, as Resident, from the United States, to the Court at the Hague; & they have in consequence named me, to his Excellency the President, as Candidate for that Appointment—The Kind interest, I am informed, your Excellency has been pleased to express in my behalf, claims my gratitude, & leads me to hope, I may need no apology for the present intrusion.
So far as talents for public affairs—a mature age and experience, find their due weight, I cannot be considered as so eligible to the appointment in question, as many, who, perhaps, may alike stand candidates—But if, what may be found wanting on this side, can in any measure be compensated for, by the few accidental local advantages I possess—I might, perhaps, with the aid of your Excellencys Kindness, flatter myself, with some hopes of obtaining, the suffrage of his Excellency the President in my favour.
My numerous friends & family connections, in the several departments of the Government of this Country—my long acquaintance with the manners of its inhabitants; and my Knowledge of the languages most used here; constitute the principle advantages above alluded to—
It may perhaps also, not be improper I should mention to your Excellency, the circumstance of my having been once honoured by an application from the Grand Pensionary of Holland, for the Procurement of a large quantity of Grain, at a time when a dearth was apprehended—which, together with that, of my having had repeated occasion to decline the acceptance of Offices under this Goverment, prove that I enjoy here no small share in the public confidence—
But I can urge no circumstance, on which to ground, any particular claim, to the confidence of my Countrymen—unless it be, the unasked for, & almost unknown influence, I have, in more than one instance, and with the Admiralty here, for the releasement of American Vessels, arrested on suspicion, or proof of funds.  Together with the circumstance, of my having obtained authorization for the subscription of about half a Million dollars, to the new Dean of Congress, with the view of lessining the influence of a powerfull party of Annuitants, whose declared intentions are, to protest against the Act of Congress, lessening the rate of Interest, on the national debt—
Unwilling to intrude further on your Excellencys—time, I would only add, that should it please his Excellency the President, to nominate me Resident; it would be my wish, that the Salary allowed, may be as small as propriety will admit of, & to be increased, only, as my services may deserve—
I have the honour to be, /  with the utmost esteem & veneration /  Your Excellencys respectfull /  and most Obedient servant

James Greenleaf